Citation Nr: 0902655	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thoracic spine disability. 

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri in which the 
RO found that new and material evidence had not been 
presented to reopen a previously denied claim of entitlement 
to service connection for scoliosis of the thoracic spine 
(claimed by the appellant as a back condition).  The 
appellant, who had active service from June 1987 to June 
1993, appealed that decision to the BVA.  In doing so, the 
appellant requested a BVA hearing in February 2005; however, 
he withdrew that request in correspondence received by VA in 
March 2005.  Thereafter, the RO referred the case to the 
Board for appellate review.    

In a May 2007 BVA decision, the Board determined that the 
appellant had raised two issues in regards to his claimed 
back disorder, namely (1) a request to reopen a previously 
denied claim of entitlement to service connection for a 
thoracic spine disability and (2) service connection for a 
low back disability. May 2007 BVA decision.  As such, the 
Board recharacterized the issues on appeal and remanded the 
case to the RO for additional development. Id.  Subsequent to 
the completion of this development, the RO issued a 
Supplemental Statement of the Case in which it (1) found that 
new and material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for a thoracic spine disability and (2) denied service 
connection for a low back disability. See September 2007 
Supplemental Statement of the Case.  The appeal was then 
recertified to the Board for further review.  

Thereafter, the Board determined that an expert medical 
opinion was necessary in terms of the appellant's claim of 
entitlement to service connection for a low back disability.  
As such, the appellant's claims file was referred to a 
medical doctor in the orthopedics section of a VA Medical 
Center for the purpose of obtaining such an opinion. August 
2008 letter.  The opinion requested by the Board has been 
prepared and associated with the claims file. September 2008 
VA medical opinion.  As such, the Board finds the case is 
ready for appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in April 1998 denied 
service connection for scoliosis of the thoracic spine.  

3.  The evidence received since the April 1998 rating 
decision, by itself or in connection with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

4.  The preponderance of the evidence is against the finding 
that a low back disability manifested during service or is 
causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  An April 1998 rating decision that denied entitlement to 
service connection for scoliosis of the thoracic spine is a 
final decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence received subsequent to the April 1998 rating 
decision is new but not material, and the request to reopen 
the appellant's claim for a thoracic spine disability is 
denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2008).

3.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's request to (1) reopen a 
previously denied claim of entitlement to service connection 
for a thoracic spine disability and (2) claim of entitlement 
to service connection for a low back disability, the Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  In this regard, the Board finds that a letter 
dated in June 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter what evidence was 
necessary to support both of his claims; and that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  In addition, the June 2007 letter 
informed the appellant that additional information or 
evidence was needed to support his claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  

In terms of the appellant's new and material claim, the Board 
observes that the June 2007 letter specifically notified the 
appellant that his claim of entitlement to service connection 
for a thoracic spine disorder had previously been denied on 
the basis that evidence from the appellant's service medical 
records did not show that the appellant had been diagnosed or 
treated for scoliosis of the thoracic spine while in service. 
June 2007 letter, p. 1.  As such, the letter essentially 
stated that the appellant needed to submit new and material 
evidence in support of his claim that showed he had a current 
thoracic spine disorder that was related to his period of 
service. Id.  The RO explained that new evidence was evidence 
submitted to the RO for the first time; and material evidence 
was existing evidence that pertained to the appellant's 
previous denial of service connection. Id.  The RO also 
informed that appellant that new and material evidence must 
raise a reasonable possibility to substantiate the 
appellant's thoracic spine disorder claim. Id.; Kent v. 
Nicholson, 
20 Vet App. 1 (2006).  Although the June 2007 letter was not 
sent prior to the initial adjudication of the appellant's 
claims, the Board finds that the belated notice was not 
prejudicial to him since the appellant was provided adequate 
notice, his claims were readjudicated, and the appellant was 
provided a Supplemental Statement of the Case explaining the 
readjudication of his claims in September 2007. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In this regard, the record reveals 
that the Board requested and received an expert VA medical 
opinion pertaining to the appellant's claim of entitlement to 
service connection for a low back disability. 
See September 2008 VA medical opinion; 38 C.F.R. 
§ 3.159(c)(4).  The Board acknowledges for the record that 
the appellant has not been afforded a recent VA examination 
in connection with his thoracic spine disorder claim.  
However, the appellant was afforded a VA examination in 
connection with his original claim for service connection. 
See October 1997 examination report.  Unless new and material 
evidence is submitted, the duty to assist an appellant does 
not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claims.  As such, any questions as to the appropriate 
disability ratings or effective dates to be assigned to these 
claims are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's claims. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

B.  Request to reopen a claim of service connection for a 
thoracic spine disability 

The appellant contends that he is entitled to service 
connection for a thoracic spine disorder he believes 
initially manifested as a result of a back injury that 
occurred during his service in Desert Storm from August 24, 
1990 to March 15, 1991. November 2003, April 2004, February 
2005 and April 2005 statements in support of claim; DD Form 
214.  The appellant's claim was previously reviewed by the RO 
in a November 1997 rating decision.  At that time, the 
evidence of record consisted of (1) the appellant's service 
medical records, (2) the appellant's DD Form 214, 
(3) statements from the appellant and (4) an October 1997 VA 
examination report.  After reviewing this evidence, the RO 
found that the appellant had a current diagnosis of mild 
scoliosis of the thoracic spine with recurrent back pain.  In 
addition, the RO determined that while the appellant was 
treated for thoracic spine complaints during service, his 
service medical records did not reflect a diagnosis of 
scoliosis.  As such, the RO concluded that scoliosis of the 
thoracic spine was not incurred in nor caused by service; and 
therefore service connection was denied.  Thereafter, the 
appellant submitted private medical records dated from June 
1995 to March 1997 in support of his service connection claim 
that showed he was diagnosed with thoracic strains in 1995 
and 1997.  In April 1998, the RO issued a rating decision 
that continued the prior denial of service connection for 
scoliosis of the thoracic spine on the basis that there was 
no etiological relationship between a then-current diagnosis 
(noted to be musculoskeletal back pain) and service.  The 
appellant was provided copies of both the November 1997 and 
April 1998 rating decisions, and these decisions represent 
final decisions. 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  
   
In November 2003, the appellant requested that his service 
connection claim for a thoracic spine disability be reopened 
and thereafter submitted additional evidence in support of 
his claim consisting of (1) statements from the appellant and 
(2) private medical records dated from October 1995 to 
October 2004.  In addition, new evidence consisting of a 
September 2008 VA expert medical opinion was associated with 
the claims file; however, this opinion relates to the 
appellant's claim of entitlement to service connection for a 
low back disability (discussed in more detail below) and does 
not pertain to the appellant's thoracic spine disorder claim.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant filed his claim to reopen in November 2003, the new 
version of the law is applicable in this case.  Under the 
revised regulation of 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

As set forth above, the evidence associated with the claims 
file since the April 1998 rating decision consists of 
statements from the appellant, private medical records and a 
VA expert medical opinion dated in September 2008 that 
relates to a separate claim.  This evidence is new evidence, 
in that it was not previously physically of record at the 
time of the April 1998 rating decision.  However, the 
evidence is not "material evidence" since it basically 
reiterates the appellant's prior contentions already of 
record and reflects that the appellant continues to 
experience problems with his thoracic spine. February 2005 
and April 2005 statements; October 1995 and November 1998 
private medical records.  The evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
specifically in that it does not relate the appellant's 
previously diagnosed scoliosis or his post-service diagnosis 
of thoracic strains to any incident or injury in service or 
to symptomatology noted in the appellant's service medical 
records.  Without such evidence, there is no reasonable 
possibility of substantiating the appellant's claim.  For 
these reasons, the Board finds the new evidence of record is 
not material to the appellant's claim of entitlement to 
service connection for a thoracic spine disability.  As such, 
the appellant's claim is not reopened; and the appeal is 
denied.    

C.  Service connection for a low back disability

In addition to the foregoing, the appellant seeks service 
connection for a low back disorder he believes developed as a 
result of the injury he allegedly sustained while serving in 
Desert Storm. November 2003, April 2004, February 2005 and 
April 2005 statements in support of claim; DD Form 214.  In 
this regard, the appellant actually contends that he has been 
misdiagnosed with scoliosis; and that the overall back 
symptomatology noted in his service medical records and post-
service medical records is in fact related to his current low 
back problems. February 2005 statements with VA Form 9.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).



In this case, the evidence reveals that the appellant has 
current diagnoses of spondylolisthesis at L5-S1, degenerative 
disc disease at L4-L5 and juxtafusional spinal stenosis. See 
private medical records dated in January 1999, August 2001, 
April 2004 and October 2004; September 2008 VA medical 
opinion.  These diagnoses constitute a current disability for 
VA purposes and fulfill the first element required to 
establish service connection.    

In regards to the second element necessary to establish 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), a review of the 
appellant's service medical records reveals that he was seen 
in November 1988 with complaints of low back pain found to be 
of questionable etiology.  In September 1990, the appellant 
was diagnosed with facet dysfunction related to segments T5-
T6 and a thoracic sprain, respectively, after complaining of 
lower thoracic pain.  Medical records dated in May 1991 also 
reference complaints of upper back pain for which the 
appellant was diagnosed as having a strain/spasm.  
Thereafter, the appellant was diagnosed with an acute 
sacroiliac sprain in November 1991 and musculoskeletal low 
back pain in August 1992.  Subsequent medical records dated 
in August 1992 reveal complaints by the appellant of upper 
back pain for which he was provided physical therapy.  
Reports of medical examinations dated in February 1992 and 
April 1993, however, indicate that clinical examinations of 
the appellant's spine were normal; and the appellant denied 
experiencing recurrent back pain at those times. See reports 
of medical history dated in February 1992 and April 1993.   
Based upon the foregoing, the Board finds that the second 
element necessary to establish service connection has been 
met in this case.   

Turning to the third element required for service connection 
(medical evidence of a nexus between the current disability 
and the in-service disease or injury), the Board observes 
that post-service medical records contained in the claims 
file dated from June 1995 to October 2004 reflect that the 
appellant was diagnosed with thoracic strains in July 1995, 
November 1995, March 1997 and November 1998 and a lumbar 
strain in January 1997. See private medical records.  
However, upon VA examination in October 1997, the appellant 
was diagnosed with (1) status-post hernia repair, (2) mild 
medial instability of the right knee and (3) mild scoliosis 
of the thoracic spine with recurrent back pain.  Notably, he 
was not diagnosed with a low back disorder. October 1997 VA 
examination report, p. 2.  Subsequent records dated in 
January 1999 first report the appellant's diagnoses of 
spondylolisthesis at L5-S1 and herniated L4-5 disc for which 
he underwent surgery. January 1999 private medical records.  
Thereafter, records dated from August 2001 to October 2004 
reflect the appellant's diagnoses of degenerative disc 
disease at L4-L5 and juxtafusional spinal stenosis.  

While the appellant is noted to have reported to his private 
medical providers that he injured his back in service and 
that he had a history of low back pain since this injury 
(private medical records dated in July 1995, June 1998 and 
August 2001), the Board observes that none of the above-
referenced post-service medical records reference a medical 
opinion that links the appellant's lower back complaints to 
his period of service or any incident or injury in service. 
See private medical records dated from June 1995 to October 
2004.  In fact, a review of the claims file reveals that the 
only evidence of record addressing the issue of causal 
connection in this case is a September 2008 expert medical 
opinion requested by the Board; and this opinion is 
unsupportive of the appellant's claim.  

Specifically, the Board observes that the appellant's claims 
file was forwarded to a VA medical doctor in the orthopedics 
section of a VA Medical Center in August 2008 for the purpose 
of obtaining a medical opinion as to (1) the nature of the 
appellant's current low back disorder and (2) an opinion as 
to whether this disorder is at least as likely as not 
causally or etiologically related to the appellant's period 
of service. August 2008 BVA medical opinion request.  In 
seeking this opinion, the VA medical doctor was asked to 
specifically discuss the back symptomatology shown in the 
appellant's service medical records and to opine as to 
whether this symptomatology is or is not related to the 
appellant's current low back disorder. Id.  In doing so, the 
doctor was ask to provide an opinion as to whether the 
appellant's complaints of thoracic back pain and low back 
pain in-service were related to a common cause/disorder or 
whether these complaints were unrelated (i.e., separate and 
distinct). Id.  In response to the Board's request, an expert 
medical opinion was associated with the claims file in 
September 2008.   

In the September 2008 medical opinion, the VA medical doctor 
stated that he found the appellant's current low back 
disorder included herniated disks at L4-5 for which the 
appellant underwent surgery, spondylolisthesis at L5-S1 and 
juxtafusional stenosis for which the appellant required a 
foraminatomy. September 2008 VA medical opinion.  The doctor 
reported that the appellant's diagnoses related to his 
spondylolisthesis at L5-S1, which would cause increased 
motion in this area of the spine. Id.  He indicated that 
spondylolisthesis is a diagnosis that is usually present at 
birth or at a young age; and as such, it would have preceded 
the appellant's military career. Id.  In terms of reviewing 
the appellant's service medical records, the doctor 
essentially reported that the appellant's spondylolisthesis 
and subsequent low back diagnoses had no relationship to the 
thoracic spine complaints noted in his service records since 
spondylolisthesis usually involves a weakness in an area of 
the posterior spine called the pars interarticularis, that in 
turn leads to increased stress in this area of the spine 
including facet joints and disks. Id.  He indicated that 
while it is possible that the appellant's military activity 
could have aggravated his lower back (in terms of his 
spondylolisthesis), such was unlikely since he noted only one 
service medical visit specifically related to lumbar pain 
which was thought to be of mechanical etiology and this visit 
occurred prior to the appellant being deployed to Desert 
Storm. Id. 

Thus, based upon his medical knowledge and expertise, the 
September 2008 VA medical doctor ultimately found that the 
appellant's spondylolisthesis and low back problems had no 
bearing on his previous thoracic complaints; and stated that 
the evidence presented failed to demonstrate that a chronic 
lumbar disability occurred during the appellant's military 
service. Id.  In addition, the doctor reported that since all 
but one of the appellant's service medical visits (in terms 
of his back complaints) were for thoracic strain and the 
appellant's medical evaluations  revealed that he remained 
neurologically intact without radicular symptoms and pain 
well localized to his spine, it was his opinion that no 
relationship between the appellant's military medical record 
and his present medical condition existed. Id.  Therefore, he 
essentially opined that the appellant's current low back 
disorder was not causally or etiologically related to his 
military service. Id.    

After thoroughly reviewing the claims file and all evidence 
of record, the Board finds the September 2008 VA expert 
medical opinion to be dispositive in its analysis of this 
claim since it is the only competent evidence of record 
addressing the claimed relationship between the appellant's 
low back disorder and the symptomatology reported by the 
appellant and noted in his service and post-service medical 
records.  In this instance, the appellant's statements and 
assertions pertaining to the etiology of his symptomatology 
and low back disorder are not sufficient to support his low 
back disorder claim since the determinative issue involves a 
medical question; and therefore competent medical evidence is 
required to substantiate the claim. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Although the appellant requested in September 2008 
that he be afforded a new VA examination as he felt the 
examination provided to him in October 1997 in connection 
with his thoracic spine disorder claim was not complete or 
thorough, the Board finds such an examination unnecessary 
since the current evidence of record (that includes not only 
the October 1997 VA examination report, but also the 
appellant's statements and private medical records) contained 
sufficient information upon which the September 2008 VA 
medical doctor could formulate an opinion.   

Based upon the foregoing, the Board finds the September 2008 
VA medical opinion not only to be persuasive and credible, 
but uncontroverted.  In light of this medical opinion and the 
lack of objective evidence associating the appellant's low 
back disorder with his period of service, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim.  As such, the appeal must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the appellant's claim, the doctrine is 
not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a thoracic spine 
disability has not been received, and the appeal is denied. 

Service connection for a low back disability is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


